Title: To John Adams from Richard Stanford, 18 February 1801
From: Stanford, Richard
To: Adams, John



Sir,
Chamber of the H.R. U.S. Feb. 18—1801

Permit me to say that I consider Saml. Johnston, Esq. of N. C. at present a circuit judge of the State, an eligible character to fill the like office under our newly organized Federal system—
That State has, indeed, at various times of his life made th him the object of its first honours, &, so far as I have understood, he has always acquitted himself with general approbation.
If then, Sir, these considerations shall tend to recommend him to your confidence upon this occasion I shall feel myself gratified as a Representative from the State, at having submitted them.
I am, Sir, with the greatest / respect Yr. hble. Sert.

R. Stanford